DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 11 January 2019 is acknowledged.  Claims 2-127 have been cancelled.  Claim 1 is pending and under consideration.



Information Disclosure Statement
No information disclosure statement has been provided.  Applicant is reminded of their duty to disclose under 37 C.F.R. 1.56.

Drawings
The Replacement Drawings filed 19 June 2019 are acknowledged and have been entered.  


Claim Objections
Claim 1 is objected to because of the following informality: Periods may not be used elsewhere in the claims except for abbreviations. MPEP 08.01(m) and see Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Subparts (a) and (b) should be set of with parentheticals or by some other means.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US20130243749 to Marasco et al. (“Marasco;” PTO-892) as evidenced by the acknowledgment in the Specification at [0080]-[0081], [0096], [0261] and Figures that VH1-69 is a CLSMP. 
Marasco teaches a humanized form of the mouse monoclonal antibody “Mab G6”, which is an antibody that binds to the human immunoglobulin heavy chain variable region germline gene VH1-69.  See entire document, e.g., abstract.  As acknowledged in the Specification at least at [0080]-[0081], a germline VH1-69 heavy chain variable region is a clonal lineage specific marker protein.  
In one embodiment, a humanized form of the G6 antibody, G6.1, was expressed as a scFv that linked to an Fc domain.  E.g., [0108].  An Fc domain is “a second domain having an affinity for an effector antigen” that is “Fc receptor.” 
The G6.1 scFv-Fc of Marasco therefore anticipates the claimed invention.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 7-9 of U.S. Patent No. 10,221,249 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the method of claims 7-9 of the ‘249 result in a bispecific antibody in which portion has affinity for a clonal lineage specific maker protein that is the VH1-69 idiotype of chronic lymphocytic leukemia and the bispecific antibody is a bispecific T-cell engager.  A method that results in a bispecific T cell engager that binds the VH1-69 idiotype either 



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.